Coleman, J.,
concurring:
I concur in the order of affirmance and in that portion of the opinion of the learned chief justice which holds that under the testimony showing that Euth Virginia Foster was actually residing with her father at the time of his death, and had been so residing for some months prior thereto, the lower court was justified in holding that she was a member of his family. This finding being sufficient, in my opinion, to justify an affirmance of the judgment and order appealed from, I do not deem it necessary to consider the other question discussed.